Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any rejection or objection from the previous office action, which is not restated here, is withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 28, 2022, has been entered.
  
Election/Restrictions
Claims 1, 3-5, 13-14, 16, 18, 32, 44-47, 49, 51, and 53 are allowable. The restriction requirement among the species of means of assessing viability as lactate dehydrogenase (i.e., Species B), species of enzymes (i.e., Species C), and species of proteins (i.e., Species D), as set forth in the Office action mailed on November 1, 2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The election of species requirement for Species B-D mailed on 11/1/2018 is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 1, 14-19, 44, and 49-53, encompassing species B-D are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Status of Claims
Claims 1-33 were originally filed on July 12, 2017. 
The amendment received on 2/27/19, canceled claim 2, 6-10, 12, 21-22, and 25-30; amended claims 1, 3, 11, 14, and 17; and added new claims 34-53.  The amendment received August 21, 2019, amended claims 4-5, 24, 39, 43, and 46-47.  The amendment received on May 27, 2020, canceled claims 23-24, 31, and 35; and amended claims 1, 34, 37-38, and 44.  The amendment received on January 7, 2021, amended claims 1, 34, and 37-38.  The amendment received on September 14, 2021, canceled claims 11 and 48; and amended claims 1, 14, 34, 44, and 49.  The amendment received December 29, 2021, canceled claims 33-34 and 36-43; and amended claims 1, 18, 32, and 44.  The amendment received on July 28, 2022, canceled claim 20; and amended claims 1, 3-5, 13-14, and 49. 
Claims 1, 3-5, 13-19, 32, 44-47, and 49-53 are currently pending and are under consideration.

Priority
The present application claims the benefit under 35 U.S.C. 119(e) to U.S. Provisional Application No. 62/361,259 filed July 12, 2016.  Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Response to Arguments
Applicant’s arguments, see Response, filed 7/28/22, with respect to the 112(b) rejection have been fully considered and are persuasive.  The rejection of claims 1, 3-5, 13-14, 16, 18, and 32 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been withdrawn. 

Applicant’s arguments, see Response, filed 7/28/22, with respect to the 103(a) rejection have been fully considered and are persuasive.  The rejection of claims 1, 3-5, 13, 18, 32, and 44-47 as being unpatentable over Kim et al. WO2016/004394 A1 published on January 7, 2016 (cited in the IDS received on 2/4/22) in view of Viovy et al. U.S. Publication No. 2011/0306041 A1 published on December 15, 2011 (cited in the Action mailed on 9/18/20), and Ingber et al. U.S. Patent No. 8,647,861 B2 issued on February 11, 2014 (cited in the IDS received on 5/18/18), alone or as evidenced by Brake et al., J. Cell Biol. 111:1275-1281 (1990) (cited in the Action mailed on 9/18/20) has been withdrawn. 

Applicant’s arguments, see Response, filed 7/28/22, with respect to the 103(a) rejection have been fully considered and are persuasive.  The rejection of claims 1, 14, 16, 44, 49, and 51 as being unpatentable over Kim et al. WO2016/004394 A1 published on January 7, 2016 (cited in the IDS received on 2/4/22) in view of Viovy et al. U.S. Publication No. 2011/0306041 A1 published on December 15, 2011 (cited in the Action mailed on 9/18/20), and Ingber et al. U.S. Patent No. 8,647,861 B2 issued on February 11, 2014 (cited in the IDS received on 5/18/18), alone or as evidenced by Brake et al., J. Cell Biol. 111:1275-1281 (1990) (cited in the Action mailed on 4/4/19), and further in view of Esch et al., Lab Chip 15:2269-2277 (2015) (cited in the Action mailed on 4/4/19) has been withdrawn.

Applicant’s arguments, see Response, filed 7/28/22, with respect to the 103(a) rejection have been fully considered and are persuasive.  The rejection of claims 44 and 53 as being unpatentable over Kim et al. WO2016/004394 A1 published on January 7, 2016 (cited in the IDS received on 2/4/22) in view of Viovy et al. U.S. Publication No. 2011/0306041 A1 published on December 15, 2011 (cited in the Action mailed on 9/18/20), and Ingber et al. U.S. Patent No. 8,647,861 B2 issued on February 11, 2014 (cited in the IDS received on 5/18/18), alone or as evidenced by Brake et al., J. Cell Biol. 111:1275-1281 (1990) (cited in the Action mailed on 9/18/20), and further in view of Bhatia et al. U.S. Publication No. 2006/0270032 A1 published on November 30, 2006 (cited in the Action mailed on 4/4/19), has been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter Carroll (Applicant’s Representative) on August 29, 2022.
The application has been amended as follows: 
IN THE CLAIMS:
1.	(Currently Amended)	Please replace “moiety” in line 10 in step (b) with “portion”.  

15.	(Currently Amended)	Please replace “CYP” in line 1 with “cytochrome P450 (CYP)”. 

17.	(Currently Amended)	Please replace “f)” in line 1 with “g)”; and insert after “viability” and before “by” in line 1 with “of said epithelial cells”.  

19.	(Currently Amended)	Please insert after “more” and before “proteins” in line 1 with “extracellular matrix”.  

44.	(Currently Amended)	Please replace “moiety” in line 13 in step (b) with “portion”.

50.	(Currently Amended)	Please replace “CYP” in line 1 with “cytochrome P450 (CYP)”. 

52.	(Currently Amended)	Please replace “f)” in line 1 with “g)”; and insert after “viability” and before “by” in lines 1-2 with “of said hepatocytes”.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
It is noted that the instantly claimed invention is free of the prior art in light of unexpected results.  More specifically, culturing cells by using the claimed microfluidic device having a PDMS surface that is derivatized with a sulfo-SANPAH photoactivable heterobifunctional crosslinker and extracellular matrix proteins such as collagen or laminin attached to the crosslinker results in the consistent attachment of a plurality of epithelial cells to the extracellular matrix proteins when compared to the use of a non-sulfo-SANPAH photoactivable heterobifunctional crosslinker (See Declaration received on 12/29/21 at paragraphs 9-10).  Therefore, the claimed invention exhibits the unexpected results of consistent attachment of epithelial cells where the cells remain viable for at least 7 days.  
The closest prior art is Kim et al. WO 2016/004394 A1 published on January 7, 2016 (cited in the IDS received on 2/4/22).  Kim et al. teaches in Example 2 that microfluidic channels and membranes are modified by dynamic fibronectin (i.e., an extracellular matrix protein) coating or photochemical crosslinking with sulfo-SANPAH and RGD adhesive peptide based on previously developed methods (See Kim specification, paragraph [0065]).  After PDMS surface modification, interstitial cells, from either aortic or mitral valves, are grown to confluence and later covered with a layer of endothelial cells (See Kim specification, paragraph [0065]).  However, an ordinary skilled artisan would not be motivated to culture and/or attach epithelial cells instead of the valve interstitial cells given that epithelial cells are known to detach when under fluid conditions (See instant specification, pg. 18, lines 23-29; Figure 5) whereas valve interstitial cells are known to thrive when under fluid conditions (See Kim specification, paragraph [0070]) and require trypsin-EDTA in order to detach valve interstitial cells from a surface as evidenced by Chen et al., Anatol. J. Cardiol. 15:893-896 (2015) at pg. 894) (copy provided in Applicant’s Response received on 7/27/22).  Therefore, an ordinary skilled artisan would not be motivated to culture and/or attach epithelial cells instead of the valve interstitial cells.  Accordingly, the claimed invention is novel and nonobvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654